Citation Nr: 1438854	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) with depressive disorder.

2. Entitlement to service connection for a skin disorder of the arms, feet and groin.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968. 
      
These matters come before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision issued by the Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  As discussed below, he has also been diagnosed with depressive disorder related to PTSD.  The issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009). 

Similarly, because the record shows various skin disease diagnoses which the Veteran alleges are all related to service, the claims of entitlement to service connection for a bilateral arm rash and dry skin, tinea cruris, and residuals of jungle rot of the feet have been characterized as a single claim of entitlement to service connection for a skin disorder, as noted above on the title page.  Id.

In July 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record in the Virtual VA file.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal, other than the hearing transcript.

The issue entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has PTSD related to his corroborated in-service stressor and depressive disorder is related to PTSD.
 

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service and depressive disorder is related to PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2013). 

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror. See Cohen, 10 Vet. App. 128. The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD-214 indicates that he served in Vietnam with a total of nine months of foreign service.  In August 2009, the RO found that the Veteran's Vietnam service overlapped with the Tet Offensive and that, given his unit's location at the time, it likely came under attack.  On this basis, the RO conceded that the claimed stressor occurred.  In a September 2013 private examination, "Dr. A.J." diagnosed the Veteran with PTSD according to the DSM-IV and as a result of the in-service stressor.  Although Dr. A.J. did not have access to the Veteran's claims file, such is not required where, as here, the Veteran's report of in-service events has been found to be credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006).  Dr. A.J.'s opinion is therefore of significant probative weight.

While VA examinations dated December 2011 and September 2009 concluded otherwise, those examiners generally agreed that the Veteran exhibited some symptoms of PTSD but found they did not rise to the level necessary for a clinical diagnosis.  As these opinions are of approximately equal probative value as to that of Dr. A.J., whose opinion was in any event subsequent to those of the VA examiners the evidence is in relative equipoise on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dr. A.J. also diagnosed depressive disorder and found that this disability was at least as likely as not caused by the PTSD, and there is no contrary opinion in the evidence of record.  The disability for which entitlement to service connection has been granted has therefore been characterized as PTSD with depressive disorder.  38 C.F.R. § 3.310(a). 


ORDER

Entitlement to service connection for PTSD with depressive disorder is granted.


REMAND

The Veteran also claims that various skin disorders of his feet, arms, and groin are the result of exposure to moist environments while in service.  In April 2009, the Veteran submitted a release form to VA requesting that they obtain private treatment records from Cumberland Clinic in Wisconsin.  He noted that he had received treatment from that clinic for skin disorders from 1969 to 2009.  The RO did not request these records but instead informed the Veteran in May 2009 that because the clinic was on a list of clinics that charged for records, the Veteran would have to furnish them himself.  In June 2009, the Veteran responded that it was his understanding that if the clinic had any of his records, they would provide them to VA.

VA must make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.  "Reasonable efforts" will generally consist of an initial request for the records, with at least one follow-up request, unless the response to the first request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Camp Lejeune Act, Pub. L. No. 112-154, § 505(a), 126 Stat. 1165, 1192; 38 C.F.R. § 3.159(c)(1).  Here, on the basis of a list that is not associated with the claims folder, VA determined that attempting to make even one request to obtain these records would be futile.  Especially given the length of time the Veteran claims to have been treated at this facility, and the fact that he disputes VA's assessment that the clinic would not provide the records, the Board finds that the RO should have made at least one initial request for the records before shifting this burden to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for a skin disorder at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In particular, the Veteran should be asked to provide VA with another signed release form for records related to his skin disorder from the Cumberland Clinic in Cumberland, Wisconsin.  At least an initial request for the records should be made.  Thereafter, if indicated, the procedures outlined in the M21-1MR, Part III, Subpart iii, Chapter 1, Section C should be followed.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


